The plaintiff, if he did not accept the account rendered as a correct statement of the account between himself and the defendant, was bound to notify him within a reasonable time of his objections. No objection being made within a reasonable time, the defendant was justified in treating the plaintiff's silence as an admission that the account as rendered was just and true, and that he was willing to be bound by it. Rich v. Eldredge,42 N.H. 151, 158; Lockwood v. Thorne, 11 N.Y. 170, 174 — S.C.,18 N. Y. 285; Philips v. Belden, 2 Edw. Ch. 1; 1 Sto. Eq. Jur., s. 526.
The question what was a reasonable time was one of fact, to be found by the referee. Tyler v. Webster, 43 N.H. 147, 151; Lawrence v. Ocean Ins. Co., 11 Johns. 241; Aymar v. Beers, 7 Cow. 705; Ellis v. Thompson, 3 M. 
W. 445; Proffatt Jur. Tr. 288, note 6; Stark. Ev. 775. On this question the finding of the referee is adverse to the plaintiff.
Judgment for the defendant.
DOE, C[.] J., did not sit: the others concurred. *Page 100